CONTINENTAL INSURANCE COMPANY AS SUBROGEE OF DAVID ULICNE AND DAVID ULICNE, INDIVIDUALLY,
v.
WHITE CONSOLIDATED INDUSTRIES, INC., INDIVIDUALLY AND D/B/A FRIGIDAIRE AND ELECTROLUX HOME PRODUCTS, INC. AND ELECTROLUX NORTH AMERICA, INC. AND ALTOONA APPLIANCE & ELE CTRONICS SERVICE, INC. AND H&H TIRE SERVICE, INC., D/B/A H&H APPLIANCE AND ELECTRONICS.
PETITION OF: ELECTROLUX HOME PRODUCTS, INC. AND ELECTROLUX NORTH AMERICA, INC.
No. 226 WAL 2009.
Supreme Court of Pennsylvania, Western District.
February 2, 2010.

ORDER
PER CURIAM.
AND NOW, this 2nd day of February, 2010, the Petition for Allowance of Appeal is DENIED.